       Case 1:20-cr-00018-RMB Document 25 Filed 12/04/20 Page 1 of 10   1
     kba2CorC kjc

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    UNITED STATES OF AMERICA,                     New York, N.Y.

4                v.                                20 Cr. 18 (RMB)

5    JONATHAN CORREA,

6                      Defendant.

7    ------------------------------x               Teleconference

8                                                  November 10, 2020
                                                   9:30 a.m.
9

10   Before:

11                          HON. RICHARD M. BERMAN,

12                                                 District Judge

13

14
                                    APPEARANCES
15
     AUDREY STRAUSS
16        Acting United States Attorney for
          the Southern District of New York
17   BY: M. CHRISTINE SLAVIK
          Assistant United States Attorney
18

19   DAVID L. WIKSTROM
          Attorney for Defendant
20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:20-cr-00018-RMB Document 25 Filed 12/04/20 Page 2 of 10   2
     kba2CorC kjc

1              THE COURT:    Good morning, everybody.

2              A VOICE:   Good morning.

3              A VOICE:   Good morning.

4              THE COURT:    Good morning.

5              Just a little background.      This is our first

6    appearance together.     Mr. Correa was arraigned on September 1

7    before Magistrate Judge Cott on a one-count indictment charging

8    copyright infringement conspiracy.

9              Without reading the whole document, I will just

10   indicate that the indictment states that, from at least in or

11   about 2011, up to and including around August 2020 of this

12   year, in the Southern District of New York and elsewhere, it

13   alleges that Mr. Correa and others, willfully and knowingly,

14   did combine, conspire, and confederate, and agreed together

15   with each other to commit offenses against the United States.

16             It goes on to describe some of those offenses, or the

17   offenses charged in part, and explains the nature of the

18   conspiracy, which was, in simplest terms, a willful

19   infringement of copyright by the reproduction and distribution,

20   including by electronic means, of ten or more copies of what it

21   calls phonorecords of one or more continued works, which have a

22   total retail value of in excess of $2,500.

23             It goes on to describe in more detail the overt acts

24   and the objective of the conspiracy -- could I ask everybody

25   who is not speaking to put their phone on mute while somebody


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:20-cr-00018-RMB Document 25 Filed 12/04/20 Page 3 of 10     3
     kba2CorC kjc

1    else is talking?

2              So at the -- I think it was at the arraignment that

3    Judge Cott also set bail, which is a $75,000 bond secured by

4    $75,000 and cosigned by Jacinda Kahle.

5              Let's talk some process and procedure in this case.        I

6    have recently issued an order, so-called Brady order, which is

7    required by virtue of a recent amendment to the Federal Rules

8    of Criminal Procedure 5(f), in which the district court is

9    directed and requested to orally, which I am doing at this very

10   moment, and in writing, which I have done by publishing an

11   order, describe and remind the prosecutor of his or her Brady

12   obligations.    And in a moment I'm going to ask the prosecutor

13   if in fact they have received the order, read the order, and

14   understand, which I am sure they do, their Brady obligations,

15   and also the consequences which are set forth in the written

16   order, some of the consequences that can ensue if there is

17   violation of Brady.

18             So let's, since the case is new, let's start out by

19   asking the prosecutor if it has had the opportunity to review

20   the order in particular relating to Brady obligations.

21             MS. SLAVIK:    Yes.   Good morning, your Honor.      This is

22   Christy Slavik for the government, and I can confirm that the

23   government has received the order from the Court dated

24   yesterday, November 9, 2020.      The government has read the order

25   and understands the order.


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:20-cr-00018-RMB Document 25 Filed 12/04/20 Page 4 of 10      4
     kba2CorC kjc

1              THE COURT:    Both your obligations and the

2    consequences?

3              MS. SLAVIK:    That's right, both the obligations and

4    the consequences, your Honor.

5              THE COURT:    Great.    Thank you so much.

6              So have you all -- when I say "you all," I mean the

7    government and the defense -- had the opportunity to get

8    together and talk about next steps and where we are headed?

9    There is one question that I had.       There are other indicated

10   coconspirators, and I just wondered what is the status of any

11   or all of those other individuals?       Is Mr. Correa the only

12   defendant that we have before the Court?

13             MS. SLAVIK:    Yes, your Honor.     At this time Mr. Correa

14   is the only defendant before the Court.        Another defendant is

15   currently in extradition proceedings, and another defendant is

16   located in Norway, where there is no extradition treaty, and

17   the government is following up on options with respect to that

18   defendant.

19             THE COURT:    Okay.

20             MS. SLAVIK:    Now --

21             THE COURT:    I'm sorry.    Go ahead.

22             MS. SLAVIK:    Go ahead.

23             THE COURT:    I was just going --

24             MS. SLAVIK:    I was going to -- I was going to update

25   your Honor on the status of this case involving Mr. Correa.


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:20-cr-00018-RMB Document 25 Filed 12/04/20 Page 5 of 10    5
     kba2CorC kjc

1              THE COURT:    Yes.    Proceed.

2              MS. SLAVIK:    Yes.   So since the indictment was

3    unsealed in this case, the parties have engaged in pretty

4    extensive discussions with the goal of reaching a pretrial

5    disposition.    We expect to be in a position to update the Court

6    about whether we have reached an agreement on a disposition by

7    the end of November.

8              Now, in consultation with the defense, the government

9    has deferred production of discovery, of course leaving open

10   the possibility of revisiting that decision in the future.         But

11   in terms of next steps, the government proposes setting a

12   control date 60 days out, and of course if the parties are able

13   to reach a disposition before that date, the parties will be in

14   touch to inform the Court of that agreement.

15             THE COURT:    And the pretrial status, so to speak, or

16   supervision of Mr. Correa, that has gone smoothly, to your

17   knowledge?

18             MS. SLAVIK:    Yes, your Honor, very smoothly.

19             THE COURT:    And Mr. Correa lives where?      I'm not quite

20   sure.

21             MS. SLAVIK:    Mr. Wikstrom can jump in if I am wrong,

22   but Mr. Correa lives in Kansas City --

23             MR. WIKSTROM:    That's correct, your Honor.

24             MS. SLAVIK:    -- which is the Western District of

25   Kansas.


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:20-cr-00018-RMB Document 25 Filed 12/04/20 Page 6 of 10       6
     kba2CorC kjc

1              THE COURT:    Okay.    Got it.

2              Mr. Wikstrom, did you want to add anything?

3              MR. WIKSTROM:    No.    I think just to concur with

4    everything that Ms. Slavik has told the Court already.

5              THE COURT:    Okay.    Hold on just one second.

6              So one other point that I wanted to cover, and that

7    has to do procedurally with the fact that we are proceeding by

8    telephone, obviously, and we are not located, as we might, if

9    this were a year or so ago, be in the courtroom having all of

10   these discussions and subsequent proceedings, and I just wanted

11   to get the defense and the government's view of that, which is

12   to say that the reason this is happening is because of the

13   COVID pandemic, which has made it very difficult to have

14   in-court proceedings.     In recent weeks, starting actually in or

15   about October 1, there has been some stepped-up efforts to have

16   some backlogged trials conducted in a courtroom, in one of the

17   larger courtrooms in the building.         I think, by all accounts,

18   those trials have gone off successfully.         There is a recent

19   heightened vigilance with respect to courtroom proceedings

20   because of what appears to be a second, perhaps, or third spike

21   in the virus.    So people's antennae are way up.       And, in any

22   event, I'm not sure what the impact is going to be for further

23   courtroom proceedings.

24             But, in any event, Mr. Wikstrom, I wanted to ask you

25   if you have discussed this aspect of the case with Mr. Correa,


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:20-cr-00018-RMB Document 25 Filed 12/04/20 Page 7 of 10   7
     kba2CorC kjc

1    and if you and he are waiving any rights that you might have to

2    appear live, as it were, in a Southern District courtroom?

3              MR. WIKSTROM:    Yes, I have, your Honor.      We have

4    discussed extensively his rights to be present in person in

5    court proceedings, and collectively we waive his right for

6    in-person court proceedings and request that the Court conduct

7    proceedings remotely, by telephone or videoconference, in light

8    of the ongoing pandemic.

9              THE COURT:    Great.

10             Mr. Correa, just to confirm, that is your wish as

11   described by Mr. Wikstrom?

12             THE DEFENDANT:    Yes, sir, it is.

13             THE COURT:    Okay.    And is the government on board that

14   this is an appropriate and correct way to proceed in light of

15   the current status of the COVID pandemic?

16             MS. SLAVIK:    Yes, your Honor.

17             THE COURT:    Okay.    So before we pick a date, is there

18   anything else that the government or the defense wish to place

19   on the record at this time?

20             Starting with the government.

21             MS. SLAVIK:    Your Honor, the government would simply

22   move to exclude time under the Speedy Trial Act from today

23   until the next scheduled date, but we can do that once the

24   control date has been established.

25             THE COURT:    Great.


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:20-cr-00018-RMB Document 25 Filed 12/04/20 Page 8 of 10     8
     kba2CorC kjc

1              And with respect to any resolution, if you would give

2    me a heads up if that is approaching or is about to happen and,

3    depending upon, among other things, the status of the pandemic,

4    I would be able to tell you whether I would take the allocution

5    or direct you all to go before a magistrate judge.          But we

6    don't have to resolve that issue at this moment.

7              MS. SLAVIK:    Of course, your Honor.

8              THE COURT:    Christine, have you got your calendar

9    handy and can you suggest a date 60 days or so hence?

10             THE LAW CLERK:    Yes, Judge.    How is Tuesday, January

11   12, at 11:30.

12             THE COURT:    That works for me.

13             Is that good for the defense, Mr. Wikstrom?

14             MR. WIKSTROM:    It is, your Honor.

15             THE COURT:    And, Mr. Correa, that works for you, too?

16             THE DEFENDANT:    Yes, your Honor.

17             THE COURT:    The 12th of January 2021, at 11:30.

18             And how about the government?

19             MS. SLAVIK:    Yes, your Honor.     That's fine for the

20   government.

21             THE COURT:    Okay.   And with respect to speedy trial, I

22   appreciate your application, and I am also going to find, under

23   18 United States Code, Section 3161, that the request for

24   adjournment to and including January 12, 2021, is appropriate

25   and warrants exclusion of the adjourned time from Speedy Trial


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:20-cr-00018-RMB Document 25 Filed 12/04/20 Page 9 of 10      9
     kba2CorC kjc

1    calculations.

2              I further find that the exclusion is designed to

3    prevent any possible miscarriage of justice, to facilitate

4    these proceedings, and to guarantee effective representation of

5    and preparation by counsel for both parties, and thus the need

6    for exclusion and the ends of justice outweigh the interests of

7    the public and the defendant in a speedy trial pursuant to

8    18 U.S.C. § 3161(h)(7)(A) and (B).

9              Just one more afterthought to present to Mr. Wikstrom.

10   So, at the beginning we had this oral discussion about

11   reference to a written order that I have issued with respect to

12   Brady obligations, and my question at that time was directed

13   primarily to the government, to the prosecutor, but I didn't

14   mean to not hear from you, Mr. Wikstrom.        If there is any

15   aspect of that issue, as I say, the Brady issue, that you wish

16   to have me explore in any greater detail or in any other

17   fashion, I'm happy to do that if there is such a comment from

18   you.

19             MR. WIKSTROM:    Thank you, your Honor.      It is

20   unnecessary.    Mr. Correa and I have discussed the Court's order

21   and the implications thereof and are satisfied with the status

22   of things.   Thank you.

23             THE COURT:    Great.   All right.    Well, I think, then,

24   that concludes our work for today.       Unless there is some other

25   development, we will meet again on January 12, 2021, at 11:30,


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:20-cr-00018-RMB Document 25 Filed 12/04/20 Page 10 of 10   10
     kba2CorC kjc

1    in the same fashion as we are meeting today.

2              Thanks, everybody, for your help.

3              MR. WIKSTROM:    Thank you, your Honor.

4              THE DEFENDANT:     Thank you.

5              MS. SLAVIK:    Thank you.

6              THE COURT:    You bet.    Everybody take care.

7                                       oOo

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
